Joint Motion for Entry of Agreed Order Granted and Order of Abatement
filed March 5, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00048-CV

                         ASHLEY THOMAS, Appellant
                                        V.
                        DM ARBOR COURT, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1119150

                                     ORDER

      Appellant, Ashley Thomas, and Appellee, DM Arbor Court, filed a Joint
Motion for Entry of Agreed Order. They asserted in their joint motion that they
“agreed to a settlement of this appeal” pursuant to Texas Rule of Appellate
Procedure 42.1(a)(2)(A) and (B). They stated: “Specifically, the parties have
agreed that the trial court’s final judgment be set aside and vacated without regard
to the merits and the case be remanded to the trial court for the filing of a notice
nonsuiting all claims in the lawsuit with prejudice.” Further, the parties “jointly
pray[ed] this Court set aside the trial court’s final judgment without regard to the
merits and remand this case to the trial court for the filing of a notice of nonsuit
with prejudice in accordance with the parties’ agreement pursuant to TRAP
42.1(a)(2)(A) and (B).”

      Texas Rule of Appellate Procedure 42.1(a)(2)(A) and (B) does not allow this
Court to “set aside the trial court’s final judgment without regard to the merits and
remand this case to the trial court for the filing of a notice of nonsuit with
prejudice.” See Tex. R. App. P. 42.1(a)(2)(A), (B). However, Texas Rule of
Appellate Procedure 42.1(a)(2)(C) provides that this court may “abate the appeal
and permit proceedings in the trial court to effectuate the agreement” of the parties.
See Tex. R. App. P. 42.1(a)(2)(C).

      Accordingly, we grant the parties’ joint motion pursuant to Texas Rule of
Appellate Procedure 42.1(a)(2)(C) and abate the appeal to permit proceedings in
the trial court, i.e. “the filing of a notice of nonsuit with prejudice”, to effectuate
the parties’ agreement.    See Tex. R. App. P. 42.1(a)(2)(C).         The parties are
instructed to file a supplemental clerk’s record in this Court within 10 days of any
action taken in the trial court showing the action(s) taken.



                                                     PER CURIAM



Panel Consists of Justices Bourliot, Hassan, and Poissant.




                                          2